EXHIBIT32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Peter Wilson, the Chief Executive Officer and William Thomas, Chief Financial Officerof Morgan Creek Energy Corp., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, theQuarterly Report on Form 10-Q of Morgan Creek Energy Corp. for quarter endedSeptember 30, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in theQuarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Morgan Creek Energy Corp. Date:November 11, 2011 By: /s/ Peter Wilson Peter Wilson, President, Chief Executive Officer By: /s/ William Thomas William Thomas, Chief Financial Officer, Principal Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Morgan Creek Energy Corp. and will be retained by Morgan Creek Energy Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
